Title: From George Washington to Henry Woodward, 29 July 1757
From: Washington, George
To: Woodward, Henry



[Fort Loudoun, 29 July 1757]
By George Washington Esq; Colonel of the Virginia Regiment, &c.To Captn Henry Woodward.Sir,

You are ordered, immediately upon receipt hereof, to march with your own company (which by a late regulation, has the one that was Capt. Bronaughs added to it) to the plantation of Captn Dickenson on the cow-pasture; and to pursue the following rout, vizt First you are to go up the south fork; thence to the head of the cow-pasture river, and thence down the same to Dickensons; where you are to halt, ’till joined by Major Lewis, &

the Draughts sent by him to strengthen your company; or till you receive orders from the Major, what to do, if he shou’d not be there himself.
That he may have timely notice of your coming to Dickensons; you are to dispatch an Express to him at Augusta Courthouse, so soon as you begin your march. I expect you will make but little halt at Dickensons, as your place of destination is vauses, on Roanoake, to relieve the company that is posted there. Not knowing what may intervene at this distance, to render other orders necessary; you are as above, to receive directions from the Major, who is ordered to command the Detachment of the Regimt in that Quarter. And to him you are, till further orders, to apply for instructions in any thing you may require. You are also to send your Returns (agreeably to my General Instructions herewith sent you) to him; who is to send them with his own and Captn Spotswoods, to me.
As you will receive new Kettles from the public stores (to be delivered you by Maj. Lewis:) I have desired Captn Waggener to call in all the old ones, pots, &c. which were made use of in yours and Bronaugh’s late company; and to send them to this place: and I desire you will be punctual in seeing this done, as well as in seeing that great care is taken of the new kettles.
As the Fort which Captn Hogg is building, and to which you are now going, has, either thro’ bad conduct in the Director, idleness in the workmen, or thro’ some other cause which I can not comprehend, been of infinitely more expence to the country, and much longer about, than was ever expected—You are required to finish it with the utmost dispatch; and that in any manner, however rough, if it will secure you upon an attack.
You are for farther direction referred to the General Instructions herewith delivered you. Given at Ft Loudoun, this  day of July, 1757.

G:W.

